962 F.2d 13
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Robert DEMOS, Jr., Plaintiff-Appellant,v.Michael C. STORRIE;  Felix E. Massaia, et al., Defendants-Appellees.
No. 91-35598.
United States Court of Appeals, Ninth Circuit.
Submitted May 5, 1992.*Decided May 11, 1992.

Before HUG, DAVID R. THOMPSON and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
John Robert Demos appeals pro se from the district court's order denying him leave to file his 42 U.S.C. § 1983 complaint in forma pauperis pursuant to a pre-filing order which required him to file a separate statement providing factual allegations showing good cause for suit.   On appeal, Demos challenges the district court's imposition of the pre-filing order itself.   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
In a prior appeal by Demos, this court noted that the district courts in both the Eastern and Western Districts of Washington had previously entered standing orders against Demos which require him to comply with certain prerequisites before being permitted to file in forma pauperis actions.   See Demos v. United States Dist. Court For Eastern Dist. of Washington, 925 F.2d 1160, 1161 (9th Cir.1991), cert. denied, 111 S.Ct. 1082 (1991).1  This court concluded that because Demos did not appeal from the standing orders, they had become final.   See id.  (citing  Ayers v. City of Richmond, 895 F.2d 1267, 1271 (9th Cir.1990) (a judgment is final once the time for appeal has passed).   Therefore, we will not consider whether the district court erred in imposing the standing pre-filing order.   See Adamian v. Lombardi, 608 F.2d 1224, 1228 (9th Cir.1979), cert. denied, 446 U.S. 938 (1980) (issue resolved on prior appeal is law of the case which is binding upon the panel).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 In  Demos, 925 F.2d at 1160, this court held that Demos had abused the privilege of filing in forma pauperis appeals and barred the filing of any further petitions in this court seeking extraordinary writs directed at the United States District Courts for the Eastern and Western Districts of Washington